Citation Nr: 1110383	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for postoperative spondyloarthropathy of the lumbosacral spine with history of L3 compression fracture, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for cervical spondylosis with intervertebral disc syndrome and minimal narrowing of C5-6 and C6-7 interspaces, evaluated as 10 percent disabling from March 1, 2006 to April 20, 2009; and 20 percent disabling beginning April 21, 2009.

3.  Entitlement to service connection for sleeping problems, including insomnia and sleep apnea.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 6, 1979 to September 21, 1979 and from October 1982 to February 2006.  He received the Army Commendation Medal among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision that granted service connection for rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The decision granted service connection for postoperative spondyloarthropathy of the lumbosacral spine with history of L3 compression fracture (claimed as lower back fractures, sciatic nerve pain and lower back pain), evaluated as 20 percent, effective March 1, 2006; and cervical spondylosis, evaluated as noncompensable, also effective March 1, 2006.

In a January 2007 rating decision, the RO increased the evaluation for the cervical spondylosis to 10 percent disabling, effective March 1, 2006 and recharacterized the disability as cervical spondylosis with intervertebral disc syndrome and minimal narrowing of C5-6 and C6-7 interspaces.

In the same rating decision, the RO granted service connection for C6 neuropathy left arm, with an evaluation of 20 percent, effective November 20, 2006.  The Veteran did not express disagreement with this decision, but the Board will consider whether there is additional neurologic disability as it considers the proper initial rating for the cervical spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010). 

In the same rating decision, the RO granted service connection for a surgical scar on the lumbar spine.  A noncompensable evaluation was assigned, effective March 1, 2006.  The Veteran has not disputed this rating.

In March 2010, the Board remanded the case for further development by the originating agency.

In a November 2010 rating decision, the RO granted an increased initial rating of 20 percent for the cervical spondylosis with intervertebral disc syndrome, effective April 21, 2009.

The Veteran has asserted on more than one occasion that he has headaches associated with his service-connected cervical spine disability.  The issue of entitlement to service connection for headaches, secondary to the service-connected cervical spondylosis with intervertebral disc syndrome and minimal narrowing of C5-6 and C6-7 interspaces is referred to the agency of original jurisdiction (AOJ) for initial adjudication.

The issue of entitlement to service connection for sleep problems, including insomnia and sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by functional impairment equivalent to limitation of forward flexion to 30 degrees without neurologic impairment, ankylosis, or incapacitating episodes.

2.  Prior to April 21, 2009, the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine to 35 degrees; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal spinal contour; there were signs of intervertebral disc syndrome and neuropathy of the left arm.

3.  For the period beginning April 21, 2009, the Veteran's cervical spine disability is manifested by forward flexion of the cervical spine of 30 degrees; there is no ankylosis; neurologic impairment, or incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for postoperative spondyloarthropathy of the lumbosacral spine with history of L3 compression fracture have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  Prior to April 21, 2009, the criteria for a disability rating in excess of 10 percent for cervical spondylosis with intervertebral disc syndrome and minimal narrowing of C5-6 and C6-7 interspaces have not been met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).

3.  For the period beginning April 21, 2009, the criteria for a disability rating in excess of 20 percent for cervical spondylosis with intervertebral disc syndrome and minimal narrowing of C5-6 and C6-7 interspaces have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The appeal arises from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

The RO assisted the Veteran in substantiating his claims by affording him VA examinations, and there is no evidence or contention that there has been a change in the disabilities since the last examination in April 2009.  

In an October 2007 statement and during VA examinations conducted in September 2006 and November 2006, the Veteran indicated that there was additional medical evidence pertinent to his cervical spine and low back disabilities, including X-rays, magnetic resonance imaging (MRI) reports, records of prescriptions and records of chiropractic care, that had not been associated with the claims file.  

In accordance with the Board's March 2010 remand, the RO sent the Veteran letters in June and September 2010, requesting that he sign and return a VA Form 21-4142, Authorization for Release of Information, as well as the contact information for the facility or doctor who provided the claimed treatment.  He was also informed in the letters that he could contact the doctor or facility and have them send any reports of treatment directly to the regional office.  The Veteran responded by reporting the name and address of his chiropractor, but did not complete the necessary authorizations for VA to obtain records.  VA has no obligation to seek records that are not adequately identified or for which necessary authorizations have not been provided.  38 C.F.R. § 3.159(c)(1) (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the General Rating Formula for Diseases and Injuries of the Spine: with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

Unfavorable ankylosis of the cervical spine warrants a 40 percent evaluation.  For forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the cervical spine, a 30 percent evaluation is warranted.  A 20 percent disability evaluation is appropriate for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted with forward flexion of the forward flexion of the cervical spine greater than 30 degrees but no greater than 40 degrees; combined range of motion of the cervical spine to 170 degrees but no greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or with vertebral fraction with loss of 50 percent or more of the height.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Low Back Disability

The Veteran was afforded a VA examination in September 2006.  He reported a history of surgical fusion at L4-5 in May 2005 and complained of constant, chronic low back pain, ranging in intensity from 0 to 9 and sometimes up to 10, on a scale of 1 to 10, with occasional radiation to the left gluteal region.  He reported that flare-ups were more likely to occur when sitting or standing for prolonged periods of time, and that he was unable to do sit-ups or run due to his low back pain.  

The Veteran also reported that his back pain had subsided after the surgery.  He stated that during the previous year, he had been bed-ridden due to flare-ups of low back pain twice, for two to three days on each occasion.  He indicated that he had been prescribed Percocet and Ultram, which he did not usually take.  He did not experience bowel or bladder incontinence.

On physical examination, there were no postural abnormalities or fixed deformities such as kyphosis or scoliosis, and no spasm of the paraverterbral muscles.  However, there was marked tenderness to percussion of the lumbar spine.  

Range of motion testing revealed forward flexion to 50 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left rotation to 30 degrees, and right rotation to 30 degrees.  The examiner noted that all movements were performed slowly with guarding and pain at the end of flexion and rotation to either side.  There was no evidence of weakened movement against resistance.  The examiner also noted that it was not possible to comment on additional loss of range of motion on repetitive movement as the movements could not be performed adequately due to pain and guarding.  

The examiner found a well-healed, thin, linear, depressed surgical scar in the midline over the lumbar spine, measuring 16 cm in length and 4 mm in width.  The scar was nontender and supine.

The examiner diagnosed degenerative joint disease of the lumbar spine, which had been treated with fusion.

On subsequent examination of the cervical spine, it was noted that the Veteran's gait and posture were within normal limits.

In his October 2007 notice of disagreement, the Veteran argued that the rating for his low back should be higher due to the fact that he had two rods in his back and a relatively constant pain level of 6-8 on a scale of 1-10.  He also stated that he could not do serious aerobic exercise or heavy lifting because of the combined effect of his hip and back disabilities and that as a result, his life expectancy had been shortened.  He asserted that he had been told by his neurosurgeon that due to the nature of his condition, another back operation was inevitable.

In his May 2008 VA Form 9, the Veteran reported that his back disability had worsened.  As such, he was afforded another VA examination in April 2009.  On physical examination, there was no evidence of radiating pain on movement.  Muscle spasm was absent and not tenderness was noted.  Straight leg raising test was positive on the right and left.  There was no ankylosis of the lumbar spine.  

Range of motion testing revealed forward flexion to 75 degrees, with pain at 75 degrees; extension to 20 degrees, with pain at 20 degrees; right lateral flexion to 15 degrees, with pain at 15 degrees; left lateral flexion to 15 degrees, with pain at 15 degrees; right rotation to 15 degrees, with pain at 15 degrees; and left rotation to 15 degrees, with pain at 15 degrees.  The examiner also noted that joint function of the spine was additionally limited by fatigue and weakness after repetitive use, and that weakness had the major functional impact, but there was no additional limitation in range of motion.  Joint function was not additionally limited by incoordination or lack of endurance after repetitive use.  The examiner also noted that inspection of the spine revealed normal head position with symmetry in appearance, and symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.

In an addendum to the examination, the examiner noted the aforementioned lumbar scar, which he described as linear and measuring 2 cm by 1 cm.  The examiner continued the diagnosis of post operative spondyloarthropathy of the lumbosacral spine with history of L3 compression fracture.

The October 2006 examination shows that although the Veteran could perform a single flexion of the lumbar spine to 50 degrees, he was unable to perform repetitive motion due to pain and guarding.  This finding suggests that the Veteran has functional impairment that would equate to the maximum rating, 40 percent, for limitation of motion.  The 2009 examiner was more cryptic in his comments by noting that the back on the right and the left was limited by pain, fatigue and weakness on repetitive use, but "there was no additional limitation in degree."  

This report could be read in a number of ways, but viewed in a light that is most favorable to the Veteran; it does not clearly contradict the finding on the 2006 examination.  Resolving reasonable doubt in the Veteran's favor, the Board reads the evidence as showing functional impairment that is equivalent to limitation of forward flexion to at least 30 degrees, and grants a 40 percent rating for the low back disability for the period since the effective date of service connection.

A higher rating would require ankylosis.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).The record shows that the Veteran retains significant motion in the spine.  As there is no evidence of ankylosis, the evidence is against a higher initial rating on that basis.

The rating criteria require that separate ratings be awarded for neurologic impairment associated with the low back disability.  The VA examinations showed no neurologic impairment and the Veteran has reported no neurologic complaints.  The 2009 examination shows that he specifically denied radiating pain or incontinence.  The evidence is therefore also against additional ratings for neurologic impairment.

The Veteran's disability could be rated in the alternative on the basis of incapacitating episodes.  At the 2006 examination, the Veteran reported six days of bed rest for his back disability in the previous year.  This report could not result in a higher rating; however.  First, the Veteran has not reported that this bed rest was physician prescribed.  As noted above the Veteran has not enabled VA to obtain treatment records that might show whether there were periods of physician prescribed bed rest, but there is no evidence that physicians have actually prescribed such treatment.  Second, assuming arguendo that the treatment was doctor prescribed, he would have had less than two weeks of incapacitation.  Less than two weeks of incapacitation would warrant only a 10 percent rating.



Cervical Spine Disability

Service treatment records show reduced motion of the cervical spine was reported as early as October 2002.  There was treatment for a muscular cervical strain following a motor vehicle accident in March 2003.  X-rays revealed degenerative disc disease from C4 to C6 and an MRI revealed spondylosis.

On VA examination in November 2006, the Veteran complained of stiffness, limited mobility and constant pain at the base of the head for the past three years.  He reported that the pain was relieved by chiropractic care, and that during a flare-up, he could function without medication.  He also reported that his condition did not cause incapacitation, but that his functional impairment was limited mobility and sleep positions.

On physical examination, posture was within normal limits.  There was no evidence of radiating pain on movement, muscle spasm or ankylosis.  However, there was tenderness at the base of the head.  

Range of motion testing revealed flexion to 35 degrees, with pain at 35 degrees; extension to 20 degrees, with pain at 20 degrees; right lateral flexion to 40 degrees, with pain at 40 degrees; left lateral flexion to 35 degrees, with pain at 35 degrees; right rotation to 65 degrees, with pain at 65 degrees; and left rotation to 60 degrees, with pain at 60 degrees.  The examiner noted that joint function was additionally limited by pain, weakness and lack of endurance after repetitive use, and pain had the major functional impact.  Joint function was not additionally limited by fatigue or incoordination after repetitive use, and there was no additional range of motion loss.  Inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.

The examiner also noted that there were signs of intervertebral disc syndrome with findings of C6: sensory deficit of the left lateral forearm, left thumb and left index finger.  The right upper extremity reflexes revealed biceps jerk 1+ and triceps jerk 1+.  The left upper extremity revealed biceps jerk 1+ and triceps jerk 1+.  The examiner noted that the most likely peripheral nerve was the radial nerve.
Cervical spine X-rays taken at that time revealed joint narrowing and the examiner noted that there was no change in the established diagnosis of cervical spondylosis.

In his November 2007 notice of disagreement, the Veteran reported regular chiropractic treatment for his neck disability, and that he was having increased pain with associated headaches.  He also asserted that during the VA examination, he used his hands at the request of the examiner; to push his head farther than it normally would go during range of motion testing.

In his May 2008 VA Form 9, he reported that his spine disability was worsening.  He was afforded another VA examination in April 2009.  He complained of constant pain at a level of 9 out of 10 where the skull and spine met.  The pain traveled around the sides of the head to the front; causing stiffness; headaches; occasional dizziness and lack of range of motion.  

He denied numbness, loss of bladder control or loss of bowel control.  He reported that during a flare-up of pain, he could function without medication.  He also reported that he was not receiving any treatment for his condition, and that the condition did not result in any incapacitation.  With regard to functional impairment, he reported that his ability to focus and concentrate was affected and that he was unable to sleep.

There was no evidence of radiating pain on movement, muscle spasm or tenderness.  There was no ankylosis of the cervical spine.  

Range of motion testing revealed forward flexion to 30 degrees, with pain at 30 degrees; extension to 30 degrees, with pain at 30 degrees; right lateral flexion to 30 degrees, with pain at 30 degrees; left lateral flexion to 30 degrees, with pain at 30 degrees; right rotation to 50 degrees, with pain at 50 degrees; and left rotation to 50 degrees, with pain at 50 degrees.  The examiner noted that joint function was additionally limited by pain, fatigue and weakness after repetitive use, with weakness having the major functional impact.  Joint function was not additionally limited by lack of endurance or incoordination after repetitive use.  Range of motion was not additionally limited.
Neurological examination of the upper extremities showed that motor function and sensory function were within normal limits.  Right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  Left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  Neurological examination of the lower extremities was also within normal limits.

The examiner noted that there was no change in the established diagnosis of cervical spondylosis with intervertebral disc syndrome and minimal narrowing of C5-6 and C6-7 interspaces.  In addition, in a subsequently issued addendum, the examiner noted that the intervertebral disc syndrome of the cervical spine was inactive at that time.

Period prior to April 21, 2009

As noted above, in order for the Veteran to receive a higher rating of 20 percent for his service-connected cervical spine disability under the general rating formula for diseases and injuries of the spine, there must be evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Prior to April 21, 2009, the evidence required for a 20 percent evaluation under the general rating formula was not shown.  As noted above, on examination in November 2006, forward flexion was to 35 degrees.  Although the examiner found additional functional impairment, there was no additional limitation of motion.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  

Furthermore, posture was normal limits; there was no evidence of muscle spasm; and inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  There is no other medical evidence of record, VA or private, showing that the requirements for a higher rating of 20 percent were met or approximated.

The Board also notes that although the Veteran was found on examination in November 2006 to have neuropathy of the left arm, as noted above, he was granted a separate 20 percent evaluation for the neuropathy in the January 2007 rating decision.  There were no findings of additional neurologic disability.  In addition there is no evidence of incapacitating episodes of the cervical spine disability during this period.

Period beginning April 21, 2009

For the period beginning April 21, 2009, the evidence required for rating in excess of 20 percent under the general rating formula is not shown.  The only specific evidence of the Veteran's range of motion was reported on the April 2009, examination when forward flexion was shown to 30 degrees.  This is far in excess of the 15 degrees required for a 30 percent rating.  As noted earlier, the examiner's comments with regard to functional impairment were somewhat cryptic, but when read in light of the findings on the 2006 examination, they indicate that there was no additional limitation of motion due to functional factors, although such factors were found to be present.  Cf. 38 C.F.R. §§ 4.40, 4.45.

A neurologic examination during the 2009 evaluation was within normal limits and the Veteran denied radiating pain.  In sum, there were no findings of associated neurologic impairment.  Hence, additional ratings for neurologic impairment are not warranted.  There is also no evidence of incapacitating episodes.  Indeed, the Veteran denied such episodes.  The evidence is therefore, also against rating the disability under the formula for rating intervertebral disc disease.

There is no other medical evidence of record, VA or private, showing that the requirements for a higher rating of 30 percent have been met as of April 21, 2009.

Accordingly, the Board finds that for the period prior to April 21, 2009 and the period beginning April 21, 2009, the preponderance of the evidence is against the claims for increased evaluations for cervical spondylosis with intervertebral disc syndrome and minimal narrowing of C5-6 and C6-7 interspaces.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.  

The Veteran reported that he required a cane for ambulation because it sometimes helped with the back pain, but he did not require a brace, crutches or corrective shoes or a walker.  Pain is a factor contemplated by the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Veteran's occasional use of a cane to alleviate the pain is, therefore, not a factor that is outside the rating schedule.  Examiners have also noted the presence of various functional impairments, but these are specifically contemplated in the rating schedule.

Although he reported at the time of his 2006 examination that his back condition affected his ability to concentrate at work and that he was not able to sit for long periods of time without a stretch; schedular ratings are intended to compensate for impairment of earning capacity and even considerable time lost from work.  38 C.F.R. § 4.1.  The Veteran's reported on-the-job difficulties are; therefore contemplated by the rating schedule.

The Veteran's disability is manifested by pain and functional factors with associated limitation of motion.  These factors, as discussed above are contemplated by the rating criteria.  Hence, referral for consideration of an extraschedular rating is not warranted.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that of unemployability.  The Veteran has remained employed in skilled employment throughout the appeal period, and he has not reported that he is unemployable due to a service-connected disability.  As there has been no allegation or evidence of unemployability attributable to the service connected disabilities, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

An initial rating of 40 percent for postoperative spondyloarthropathy of the lumbosacral spine with history of L3 compression fracture is granted, effective March 1, 2006.

A higher initial rating for cervical spondylosis with intervertebral disc syndrome and minimal narrowing of C5-6 and C6-7 interspaces is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran claims that he has sleeping problems or sleep apnea, which started around 1992 (during service).  

Service treatment records show that in November 2005, the Veteran complained of insomnia.  He was diagnosed at that time with insomnia, and prescribed Ambien.  In January 2006, he complained of sleeping problems, which he claimed to have experienced for years.  He also reported that he had good sleep hygiene and minimal caffeine intake.  He was again diagnosed with insomnia and prescribed Ambien and a notation for a sleep study was made.  At the time of his retirement examination in February 2006, insomnia was listed as one of his significant defects and a notation was again made that a sleep study had been ordered.  It was also recommended that he have ongoing care with a sleep lab.  On his report of medical history, the Veteran indicated that he had frequent trouble sleeping, trouble falling asleep, insomnia, problems with snoring and apnea.  He also noted that a sleep study had been ordered.

The Veteran was afforded a VA examination in September 2006.  At that time, he reported sleeping between 12 midnight and 2am; that he slept approximately three to four hours before waking up; and that it took him a long time to fall asleep.  He also reported that his symptoms had persisted for ten to twelve years.  The Veteran also reported infrequent snoring.  He claimed that he was advised to have a sleep study at the time of his discharge physical examination.  The Veteran was diagnosed with snoring and sleep disturbance and referred to neurology service for evaluation.  The examiner did not give an opinion on the etiology of the Veteran's diagnosed sleep disorders.  Furthermore, the record does not reflect that the Veteran has undergone the suggested sleep study or that he has had a neurology evaluation for his reports of sleep disturbance.

The evidence of record shows that the Veteran has current symptoms of a sleeping disorder, which may be related to his active military duty.  As noted above, service treatment records show that he was seen for complaints of sleeping problems and assessed with insomnia in service.  Furthermore, he was diagnosed with snoring and sleep disturbance during a September 2006 VA examination, just seven months after his discharge from active duty.  In addition, the Veteran has reported and the evidence of record shows that he had sleeping problems in service which continued after his discharge.  However, the Board finds that the medical evidence of record is unclear as to what current sleeping disorder the Veteran has at this time.

An examination and opinion is needed to determine whether the Veteran has a current sleep disorder related to service.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the etiology of any current sleep disorder.  All appropriate tests and studies, to include a sleep study, should be accomplished (with all results made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has sleep apnea, insomnia or any other sleeping disorder, and provide an opinion as to whether there is a 50 percent or better probability that the disorder had its onset during the Veteran's periods of active duty or is otherwise related to a disease or injury in service.  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If an opinion cannot be rendered without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional information or evidence that would permit the necessary opinion to be provided.

2.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


